                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    LINDSAY ARMOND GARCIA                                  CIVIL ACTION

    VERSUS                                                    NO. 17-8126

    ALGIERS CHARTER SCHOOLS                              SECTION “R” (3)
    ASSOCIATION, INC., WILLIAM J.
    FISHER SCHOOL, AND STANLEY
    GREEN, PERSONALLY AND IN HIS
    CAPACITY AS WILLIAM J. FISHER
    SCHOOL



                         ORDER AND REASONS

       Before the Court are defendant Stanley Green’s motion for partial

summary judgment on the issue of intentional infliction of emotional

distress1 and defendant Algiers Charter Schools Association’s (ACSA) motion

for summary judgment on the issue of Title VII damages.2 The Court denies

Green’s motion because a reasonable jury could find that Green’s actions

were extreme and outrageous, that Garcia suffered severe emotional distress,

and that Green acted intentionally. It grants ACSA’s motion because it has

shown as a matter of law that the Ellerth/Faragher defense applies and that

it satisfies both required parts of the defense.




1      R. Doc. 27.
2      R. Doc. 29.
I.    BACKGROUND

      This case arises out of defendant Green’s alleged sexual harassment of

plaintiff Lindsay Armond Garcia. During the 2016 school year, Garcia was a

fifth and sixth grade social studies teacher at William J. Fisher School in

Algiers, Louisiana. 3 Beginning in August of 2016, Garcia and Green, the

school’s principal, had a series of interactions that included text messages,

phone calls, in person conversations, and notes left on Garcia’s desk.4 Garcia

also made a recording of Green that includes the phrases “snatch someone”

and “keep them for a period of time.”5 ACSA has a sexual harassment policy

of which Garcia was generally aware.6 Rather than filing a formal complaint

under the policy, Garcia discussed Green’s behavior with another employee

at the school.7 This third party then reported the allegations to members of

ACSA’s administration. 8 ACSA asked Garcia to meet with its Executive

Director of Human Resources and its Chief of Staff on November 30, 2016.9

At the meeting, Garcia made numerous allegations against Green, showed


3    R. Doc. 29-2 at 3 ¶ 11; R. Doc. 48-8 at 1 ¶ 1.
4    R. Doc. 27-6 at 2 ¶ 5, 5 ¶23; R. Doc. 48-8 at 2 ¶¶ 7-8, ¶¶ 10-15.
5    R. Doc. 27-6 at 4 ¶ 21; R. Doc. 48-8 at 3 ¶ 16.
6    R. Doc. 29-2 at 1-2 ¶ 1, ¶ 9; R. Doc. 29-4 at 28.
7    R. Doc. 29-2 at 3 ¶¶ 14-15; R. Doc. 29-4 at 89-90.
8    Id.
9    R. Doc. 29-2 at 4 ¶16; R. Doc. 29-4 at 89.
                                       2
texts with Green, and played the recording of Green discussing “snatching

someone.”10

      In response to the meeting with Garcia, Green was placed on

administrative leave with pay beginning on December 2, 2016.11 Between the

meeting on November 30 and Green’s leave on December 2, Green went into

Garcia’s classroom twice to ask to remove a student from class, which Garcia

interpreted as an attempt to intimidate her.12 ACSA also hired Laura Tafaro

to provide an independent third party investigation of Garcia’s allegations. 13

Although Tafaro was hired as an independent third party, she identified

herself to Garcia as ACSA’s attorney.14 Garcia declined to participate in

Tafaro’s investigation. 15   Without any information from Garcia directly,

Tafaro concluded that Green did not violate ACSA’s sexual harassment

policy. 16 Green was allowed to return to work on January 3, 2017 after

attending one-on-one sexual harassment training. 17         Garcia submitted

additional information to Tafaro on January 12, and Tafaro re-opened the




10    R. Doc. 29-2 at 4 ¶16; R. Doc. 29-4 at 95.
11    R. Doc. 29-2 at 4 ¶ 18; R. Doc. 29-11.
12    R. Doc. 29-2 at 5 n. 42; R. Doc. 29-4 at 79-80.
13    R. Doc. 29-2 at 4 ¶ 17; R. Doc. 48-8 at 1 ¶ 3.
14    R. Doc. 29-4 at 109-111.
15    R. Doc. 29-2 at 5 ¶ 20; R. Doc. 29-4 at 112.
16    R. Doc. 29-2 at 5 ¶ 21.
17    R. Doc. 29-2 at 5 ¶ 22; R. Doc. 29-4 at 123.
                                       3
investigation. 18 She determined that, in light of the new evidence, Green had

violated the sexual harassment policy.19 As a result, Green was placed back

on administrative leave on January 13, 2017 and then fired from his position

as principal at William J. Fisher School on February 13. 20 Garcia began

visiting a counselor in January of 2017 for depression and anxiety. 21

      On August 22, 2017, Garcia filed this suit in federal court, claiming

negligence, intentional infliction of emotional distress, and assault and

battery against Green and ACSA and seeking damages under Title VII.22 The

Court granted ASCA’s motion to dismiss all claims against it except for the

Title VII damages. 23 The Court also granted Green’s motion to dismiss the

assault and battery claim against him. 24 Defendant Green now moves for

partial summary judgment on the ground that Garcia cannot prove her claim

of intentional infliction of emotional distress against him. 25 Defendant ACSA

moves for summary judgment on the ground that that ACSA is not liable to




18    R. Doc. 48-8 at 4 ¶ 19; R. Doc. 29-2 at 6 ¶¶ 23-25; R. Doc. 29-13.
19    Id.
20    R. Doc. 48-8 at 4 ¶ 20; R. Doc. 29-2 at 6 ¶ 26.
21    R. Doc. 27-6 at 5 ¶ 24; R. Doc. 48-8 at 4 ¶ 21.
22    R. Doc. 1.
23    R. Doc. 21.
24    Id.
25    R. Doc. 27.
                                       4
Garcia under Title VII of the Civil Rights Act of 1964. 26 Garcia opposes both

motions. 27



II.   LEGAL STANDARD

      Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994). When assessing whether a dispute as to any material

fact exists, the Court considers “all of the evidence in the record but refrain[s]

from making credibility determinations or weighing the evidence.” Delta &

Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99

(5th Cir. 2008).     All reasonable inferences are drawn in favor of the

nonmoving party, but “unsupported allegations or affidavits setting forth

‘ultimate or conclusory facts and conclusions of law’ are insufficient to either

support or defeat a motion for summary judgment.” Galindo v. Precision

Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); see also Little, 37 F.3d at

1075. A dispute about a material fact is genuine “if the evidence is such that




26    R. Doc. 29.
27    R. Doc. 48; R. Doc. 49.
                                        5
a reasonable [factfinder] could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would entitle it to a directed verdict if the evidence went

uncontroverted at trial.” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991). The nonmoving party can then defeat the motion by

either countering with evidence sufficient to demonstrate the existence of a

genuine dispute of material fact, or “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.

      If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

merely pointing out that the evidence in the record is insufficient with

respect to an essential element of the nonmoving party’s claim. See Celotex,

477 U.S. at 325. The burden then shifts to the nonmoving party, who must,

by submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

trial. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 mandates the entry of


                                       6
summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” (quoting Celotex, 477 U.S. at 322).



III. DISCUSSION

      A.    Green Has Failed to Show that Garcia’s Intentional
            Infliction of Emotional Distress Claim is Meritless
      Green argues that Garcia cannot prove intentional infliction of

emotional distress against him as a matter of law because the text messages

that Green and Garcia exchanged were friendly and casual rather than

extreme or outrageous,28 and Green’s behavior does not meet the high bar

required to show intentional infliction of emotional distress. 29 Green argues

that, accepting all of the facts contained in Garcia’s initial, January 12, 2017

affidavit, her claims fail as a matter of law. 30 While Green’s statement of

material facts does not contain a complete account of Garcia’s allegations

against him, he does not dispute for the purposes of this motion any of

Garcia’s allegations contained in her statement of material facts to the extent




28    R. Doc. 27-1 at 7.
29    Id. at 14.
30    Id. at 1; R. Doc. 41 at 3.
                                       7
that they are consistent with the affidavit. 31 The Court therefore accepts the

facts stated in Garcia’s January 12, 2017 affidavit as undisputed.32 See Fed.

R. Civ. P. 56(c)(3) (Courts “may consider other materials in the record” when

ruling on summary judgment motions); Turco v. Hoechst Celanese Corp.,

101 F.3d 1090, 1093 (5th Cir. 1996) (holding that courts may consider

materials in the record not cited by the parties).

      To state a claim for intentional infliction of emotional distress, a

plaintiff must allege that: (1) the defendant’s conduct was extreme and

outrageous; (2) the emotional distress suffered by the plaintiff was severe;

and (3) the defendant intended to inflict severe emotional distress or knew

that such distress would be certain or substantially certain to result from his

conduct. White v. Monsanto Co., 585 So.2d 1205, 1209 (La. 1991). To satisfy

the first element, the defendant’s conduct must “go beyond all possible

bounds of decency, and . . . be regarded as atrocious and utterly intolerable

in a civilized community.” Id. Such conduct “does not extend to mere

insults, indignities, threats, annoyances, petty oppressions, or other




31    See R. Doc. 63.
32    Green argues that the Court should not accept as fact Garcia’s
allegations contained in other, later submitted exhibits. R. Doc. 41 at 1-5.
Because the Court grants the motion for Garcia without considering her
additional allegations, there is no need to address Green’s concerns about
the additional documents.
                                      8
trivialities. Persons must necessarily be expected to be hardened to a certain

amount of rough language, and to occasional acts that are definitely

inconsiderate and unkind.” Id.

      “[I]n a workplace setting,” Louisiana courts have “limited the cause of

action to cases which involve a pattern of deliberate, repeated harassment

over a period of time.” Nicholas v. Allstate Ins. Co., 765 So. 2d 1017, 1026

(La. 2000). Indeed, conduct that would not be outrageous when viewed “as

an isolated incident” can “become such when repeated over a period of time.”

Bustamento v. Tucker, 607 So.2d 532, 538 (La. 1992). In addition, “[a]

plaintiff’s status as an employee may entitle him to a greater degree of

protection from insult and outrage by a supervisor with authority over him

than if he were a stranger.” White, 585 So. 2d at 1210.

      Under this standard, Green has not shown that Garcia’s claim fails as

a matter of law. Garcia has testified that Green repeatedly harassed her—at

work, in phone conversations, and by text—for three and a half months. 33 In

addition to repeated text messages and calls, Garcia testified that Green

made comments to her in person about falling in love with her body.34 He

talked about “all of the things [he] would do to [her].”35 She explained to him


33    See generally R. Doc. 48-2.
34    Id. at 2.
35    Id.
                                      9
that she was uncomfortable, but he continued to pursue her.36 He required

her to step out in the hallway while she was teaching to tell her how sexy she

was.37 He stared at her body and asked her why she made him “beg for it.”38

On another occasion, he stared at her body and said:

      “I just can’t help myself. Why you keep making me beg for it? Why
      don’t you just give me that pussy?” 39
Garcia also recorded Green explaining his plan to “snatch someone,” “keep

them for a period of time,” “not hurt them or mark them or bruise them,” but

“kidnap” and “subdue” them.40 Green made these comments in front of

Garcia’s students.41 He also told Garcia that she would have to give him

something “in return” if he approved her request for time off. 42

      Green made threatening remarks to Garcia to demonstrate his power

over her. He told her not to go to her direct supervisor with questions or

concerns and instead to report only to him because she was a “special case.”43

He told her that he ran the school and could do “whatever he want[ed].” 44




36    Id.
37    Id. at 3.
38    Id.
39    Id. at 5.
40    Id. at 4.
41    Id.
42    Id.
43    Id. at 3.
44    Id.
                                      10
He followed her around and chastised her when she didn’t respond to his

calls or texts and when she tried to avoid him at school. 45 He made sure that

he personally conducted her performance evaluation, and he gave her low

scores so that he could raise her scores later and make himself “look good”

for “coaching” her. 46   When Garcia resisted signing the performance

evaluation because Green had not actually evaluated her teaching before

giving her these scores, he told her to shut up and sign the paper.47 Shortly

thereafter, the supervisor assigned to conduct the same evaluation told her

that it would occur two weeks later on December 1, 2016. 48 Garcia went

Green’s office to ask why other staff members had no knowledge of the

evaluation he conducted, and Green stared at her body and said to her, “I’m

sorry, what were you saying? I just can’t help myself. Why you keep making

me beg for it? Why don’t you just give me that pussy?” 49

      Green is not entitled to summary judgment because a jury could

reasonably find that Green’s conduct is extreme and outrageous. Garcia

testifies to an ongoing litany of highly inappropriate comments that establish

a pattern of repeated, deliberate harassment. While there is “no litmus test


45    Id. at 2-3.
46    Id. at 4.
47    Id. at 4-5.
48    Id. at 5.
49    Id.
                                     11
for outrageousness,” Green’s comments go beyond what any civilized

community would tolerate. Skidmore v. Precision Printing and Pkg., Inc.,

188 F.3d 606, 613 (5th Cir. 1999). This is especially true because Green made

sexual and threatening comments in front of Garcia’s students, who are

children. Garcia is also entitled to greater protection because Green had

substantial power over her, including personally approving her time off and

conducting her performance reviews. 50 See White, 585 So. 2d at 1210. The

incidents that Green alleges are within the realm of behavior that previous

decisions have recognized as extreme. See Bustamento, 607 So.2d at 543

(holding that repeated cursing, sexual comments and advances, asking about

personal information, and threatening with violence qualified as outrageous

even if individually the incidents would not have risen to that level).

      A reasonable juror could also find that Garcia suffered severe

emotional distress as a result of Green’s actions. White, 585 So. 2d at 1209.

Garcia visited a counselor after Green’s repeated harassment and was treated

for anxiety and depression. Garcia also testified that she dreaded coming to

work,51 sat in her car crying and vomiting for over an hour and then had to

call in sick, 52 and that Green’s actions made her hate a job that she had


50    Id. at 4-5.
51    Id. at 3.
52    Id. at 8.
                                      12
previously loved.53 This distress is beyond the level that a reasonable person

would be expected to endure. Id. at 1210. Garcia was not merely upset. She

alleges ongoing physical symptoms as a result of Green’s harassment and

illness that required her to go home from school in the middle of the day.

She also entered counseling for anxiety and depression after the harassment.

These symptoms are sufficient to show severe emotional distress.          See

Skidmore, 188 F.3d at 614 (holding that losing weight, anxiety attacks,

headaches, nightmares, and post-traumatic stress disorder are sufficient

evidence of severe emotional distress).

      Finally, a reasonable juror could also conclude that Green intended to

inflict emotional distress on Garcia. A reasonable jury could find that Green

knew that his ongoing sexual advances were substantially certain to cause

Garcia emotional distress, because she told him so directly on multiple

occasions. 54   Similarly, his performance review, his instruction not to

communicate with her direct supervisor, and his comment that he could do

whatever he wanted, combined with his unwanted advances, were likely to


53    Id. at 10.
54    Id. at 1-4. Garcia told Green that she was not interested in dating him
and was uncomfortable beginning on August 16, the first time he asked her
on a date. She repeatedly told him that she was not interested and that his
comments made her extremely uncomfortable, alleging at least three other
instances in which she did so directly (on August 22, September 12, and the
week of October 10).
                                      13
cause emotional distress. They suggested that Garcia was powerless to stop

his behavior and that he could inflict adverse consequences at will. A jury

could find that Green should have known his conduct would cause a

reasonable person emotional distress.

      Green cites several cases that he argues prove Garcia’s claim fails as a

matter of law. The first of these is Smith v. Amedisys, in which the Fifth

Circuit affirmed the trial court’s grant of summary judgment in favor of the

defendant. 298 F.3d 434 (5th Cir. 2002). Green contends that the pattern

of behavior in Smith is more egregious than Green’s behavior, so that Green’s

conduct cannot qualify as extreme or outrageous.            This argument is

meritless, because the Fifth Circuit evaluated only the second prong of the

White test in Smith (whether the plaintiff suffered severe emotional

distress), and it drew no conclusions as to whether the conduct alleged

satisfied the first prong (whether the defendant’s conduct was extreme and

outrageous). Id. at 449. As to the second prong of the White test, the plaintiff

in Smith alleged only that she felt embarrassed, angry, depressed, and

suffered from headaches. Id. at 450. She received medical treatment only

for her headaches, and her treating physician testified that he had no record

of the headaches being related to stress or sexual harassment. Id. Garcia’s

symptoms and treatment in the record before the Court are more serious.


                                      14
      Green also cites several non-binding district court and Louisiana

appellate court cases with ostensibly similar, but ultimately distinguishable,

facts.55 These cases involve behavior that is either less vulgar or intimidating

than Green’s conduct, or that is not sufficiently continuous and long-lasting

to show a pattern of deliberate, repeated harassment over a period of time.

See Barrera v. Aulds, No. 14-18889, 2016 WL 3001126, at *9 (E.D. La. May

25, 2016) (plaintiff alleged that co-worker asked her to meet him at his hotel,

asked her to “lay down with him” at his hotel, asked her to check on him in

his hotel room, and followed her to bars and restaurants); Bradford v. Ins.

Mgmt. Admr’s of Louisiana, Inc., No. 05-1504, 2007 WL 2480358, at *1

(W.D. La. Aug. 30, 2007) (plaintiff alleged that co-worker made rude

comments, said she had a “baby-looking figure,” and tried to set her up on

dates with customers); McClinton v. Sam’s East, Inc., No. 11-2156, 2012 WL

4483492, at *9 (W.D. La. Sept. 28, 2012) (plaintiff alleged inappropriate

comments, hugs, and pinching on two occasions); Beaudoin v. Hartford Acc.

& Indem. Co., 594 So.2d 1049, 1050-52 (La. App. 3 Cir. 1992) (plaintiff

alleged that supervisor yelled, cursed, called her names such as “fat,”

“stupid,” and “dumb,” and commented on the inferiority of women

generally). Intentional infliction of emotional distress is a fact-specific claim,


55    R. Doc. 27-1 at 17-21.
                                       15
and “whether conduct [is] outrageous and extreme must be analyzed on a

case-by-case basis.” Skidmore, 188 F.3d at 613. None of the cases that Green

cites speaks directly to the facts of this case.

      Garcia at least raises a material issue of fact as to all three parts of her

intentional infliction of emotional distress claim. Green’s motion for partial

summary judgment is therefore denied.

      B.    ACSA Has Shown that It Complied with Title VII
      ACSA seeks summary judgment on Garcia’s vicarious liability claim

under Title VII of the Civil Rights Act of 1964. 56 While ACSA concedes for

the purposes of summary judgment that Green’s harassment was sufficiently

severe and pervasive to create a hostile environment,57 it seeks to absolve

itself of liability by asserting an affirmative defense available under the

Supreme Court cases, Burlington Industries v. Ellerth, 524 U.S. 742 (1998),

and Faragher v. City of Boca Raton., 524 U.S. 775 (1998). 58

      Title VII of the Civil Rights Act of 1964 provides in relevant part that

“[i]t shall be an unlawful employment practice for an employer to . . .

discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s . . .



56    R. Doc. 29.
57    R. Doc. 29-1 at 12.
58    Id. at 12-13.
                                        16
sex.” 42 U.S.C. § 2000e–2(a)(1). Title VII is violated when a plaintiff alleges

sexual harassment “sufficiently severe or pervasive to alter the conditions of

[the victim’s] employment and create an abusive working environment.”

Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (internal quotation

omitted).   A   workplace    must    be    “permeated   with   discriminatory

intimidation, ridicule, and insult that is sufficiently severe or pervasive to

alter the conditions of the victim’s employment and create an abusive

working environment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)

(internal quotation marks and citations omitted).

      The Supreme Court has distinguished between cases in which a hostile

work environment is created by the plaintiff’s co-workers and cases in which

the hostile work environment is created by the plaintiff’s supervisor. See

Ellerth, 524 U.S. at 760; Faragher, 524 U.S. at 803. When the plaintiff’s

supervisor is responsible, the employer can be held vicariously liable for the

supervisor’s actions without any showing that the employer was personally

negligent. See Watts v. Kroger Co., 170 F.3d 505, 509 (5th Cir. 1999).

      The only affirmative defense available to employers in a supervisor

sexual harassment case in which an employee alleges a hostile work

environment is the one announced by the Supreme Court in Ellerth and

Faragher. See Casiano v. AT&T Corp., 213 F.3d 278, 288 Appendix (5th Cir.


                                      17
2000). The Ellerth/Faragher defense is not available when a “tangible

employment action” has been taken against the employee alleging a violation

a Title VII. See Watts v. Kroger Company, 170 F.3d 505, 510 (5th Cir. 1999).

      The Ellerth/Faragher affirmative defense allows an employer to avoid

vicarious liability if it can prove: “(a) that [it] exercised reasonable care to

prevent and correct promptly any sexually harassing behavior, and (b) that

the plaintiff employee unreasonably failed to take advantage of any

preventive or corrective opportunities provided by the employer or to avoid

harm otherwise.” Faragher, 524 U.S. at 807. To succeed, the employer must

establish both prongs of the Ellerth/Faragher affirmative defense; otherwise

the employer is not protected from vicarious liability for the supervisor’s

harassment. See Casiano, 213 F.3d at 284.

      Garcia argues that her low performance review by Green is a tangible

employment action that precludes the Ellerth/Faragher defense.59 Tangible

employment actions are those that require “an official act of the enterprise,

a company act,” such as “hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant

change in benefits.” Ellerth, 524 U.S. at 761-62. Under this definition, the

performance evaluation was not a tangible employment action, because


59    R. Doc. 49-1 at 9-10.
                                      18
Garcia does not allege that it directly affected her pay, position, or

responsibilities.60 Garcia posits that the evaluation was likely used in later

hiring decisions, but she does not provide any evidence to support this

assertion.61 A negative performance review, without evidence that it was the

cause of a significant change in employment status, does not constitute a

tangible employment action. Casiano, 213 F.3d at 285 (holding that a

negative evaluation was not a tangible employment action because there was

a second, untainted performance review within the same twelve months

giving the employee the same grade).       ACSA may therefore assert the

Ellerth/Faragher defense if it can prove both required elements.

     To satisfy the first prong of the Ellerth/Faragher defense, ACSA must

show that it exercised reasonable care to prevent and promptly correct any

sexually harassing behavior. Faragher, 524 U.S. at 807. A reasonable sexual

harassment policy, of which the employee was aware is strong evidence of an

employer’s reasonable care. Ellerth, 524 U.S. at 765; Pullen v. Caddo Parish

School Board, 830 F.3d 205, 210 (5th Cir. 2016) (“Where the plaintiff admits

that he or she was on notice of a [sexual harassment] policy and complaint

procedure and the court determines that the policy was reasonable, we have




60   Id.
61   Id.
                                     19
consistently found the first prong satisfied.”). A policy is reasonable when it

specifically mentions sexual harassment, rather than simply referring to

anti-discrimination, and specifies a complaint procedure.          Id. (citing

E.E.O.C. v. Boh Bros. Constr. Co., LLC, 731 F.3d 444, 463-65 (5th Cir. 2013)).

ACSA has a sexual harassment policy with a specific complaint procedure,

and Garcia admits that she was aware of this policy. 62

      In addition, ACSA promptly investigated Garcia’s allegations once it

learned of them. Garcia argues that ACSA failed to act promptly because

Green returned to school on the day immediately after Garcia reported

Green’s behavior on December 1, 2016.63          But Green was placed on

administrative leave the following day on December 2, and did not return to

work until ACSA had completed its initial investigation. The Fifth Circuit has

accepted an employer’s response as sufficiently swift when the employer took

disciplinary action against the supervisor two months after the initial

complaint. Indest v. Freeman Decorating, Inc., 164 F.3d 258, 260-61, 266

(5th Cir. 1999) (calling a response “swift and appropriate” when plaintiff

reported harassment in mid-September and the employer took remedial

action in early November). The passage of one day before Green was placed




62    R. Doc. 49-1 at 10; R. Doc. 29-4 at 28.
63    R. Doc. 49-1 at 11.
                                     20
on administrative leave does not show that ACSA’s response was

unreasonable. While ACSA did let Green return to work in early January, he

was placed back on administrative leave shortly thereafter on January 13,

and then he was fired. ACSA’s investigation and administrative leave are

sufficient to show that its response to the complaints was reasonable even if

Green was not actually fired until two months after it learned of Garcia’s

allegations. See Adams v. City of Gretna, No. 07-9720, 2009 WL 2883038,

at *4 (E.D. La. Sept. 2, 2009) (collecting Fifth Circuit cases holding that some

delay between reporting and response is reasonable). ACSA has met its

burden under the first Ellerth/Faragher prong.

      The second prong of the Ellerth/Faragher defense requires ACSA to

show that Garcia unreasonably failed to take advantage of any preventative

or corrective opportunities provided by ACSA to avoid harm. Ellerth, 524

U.S. at 765.    An employee’s unreasonable failure to use the complaint

procedure provided by her employer is sufficient to satisfy the employer’s

burden.   Id.   Garcia did not file a complaint through the procedures

designated in ACSA’s sexual harassment policy, although she did meet with

representatives of ACSA when they found out about the harassment from a

third party and asked to meet with her. Garcia’s failure to officially report

Green’s harassment for three and a half months was unreasonable despite


                                      21
her complaints to third parties. See Thompson v. Naphcare, Inc., 114 Fed.

App’x 317, 324 (5th Cir. 2004) (holding that failure to report for two months

is unreasonable); Williams v. Barnhill’s Buffet Inc., 290 Fed. App’x 759, 763

(5th Cir. 2008) (holding that informal complaints to co-workers are

insufficient).   Her decision not to take advantage of ACSA’s corrective

opportunities allowed Green’s harassment to escalate and continue.

Faragher, 524 U.S. at 806 (holding that sexual harassment victims have a

duty “to use such means as are reasonable under the circumstances to avoid

or minimize damages”); see also Adams, 2009 WL 2883038, at *6 (holding

that plaintiff “should not have idly sat by until her work environment

degenerated into a hostile one.”).

      Garcia argues that it was reasonable for her not to report the

harassment because Green was powerful within the school and a good friend

of officials at the very top of ACSA’s organizational structure.64 She also

argues that reporting would not have caused the behavior to stop because

Garcia repeatedly told Green that she was not interested, and he was

undeterred.65 Under Fifth Circuit law, an employee has a duty to report

harassment even when her previous reports were completely ignored and




64    R. Doc. 49-1 at 11-12.
65    Id. at 12.
                                     22
inspired additional harassment. Wyatt v. Hunt Plywood Co., Inc., 297 F.3d

405, 413 (5th Cir. 2002) (holding that an employee who reported harassment

and was met with additional harassment by the supervisor to whom she

reported it, and whose employer made no response to the allegations, was

unreasonable when she did not report later harassment to a different

supervisor). If it was unreasonable for the plaintiff in Wyatt not to report

her harassment after personally suffering adverse consequences, Garcia’s

fear of adverse consequences is clearly not sufficient to defeat ACSA’s

defense. Garcia therefore acted unreasonably when she failed to report

Green’s harassment to anyone within ACSA’s administration. ACSA has

satisfied its burden as to both prongs of the Ellerth/Faragher defense.



IV.   CONCLUSION

      For the foregoing reasons, Green’s partial motion for summary

judgment is DENIED and ACSA’s motion for summary judgment is

GRANTED.



        New Orleans, Louisiana, this _____
                                      11th day of October, 2018.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE

                                     23
